 Case 1:17-cv-01857-RGA Document 117 Filed 10/02/18 Page 1 of 1 PageID #: 2133



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


 SCVNGR, INC. d/b/a LEVELUP,

                            Plaintiff;
                                                   Civil Action No. 17-1857-RGA
              V.


 DAILYGOBBLE, INC. d/b/a RELEVANT,

               Defendant.


                                         ORDER


       For the reasons set forth in the accompanying opinion, IT IS HEREBY ORDERED that
Plaintiffs Motion to Dismiss Count II Without Prejudice (D.I. 109) is GRANTED .


                                               Entered this i   day of October, 2018 .
